 

Exhibit 10.8

 

SECOND Amendment

to

Underwriting Agreement

 

October 23, 2015

 

Reference is made to that certain Underwriting Agreement (the “Underwriting
Agreement”), dated as of October 24, 2013, as amended as of July 21, 2015, by
and among Global Defense & National Security Systems, Inc. (the “Company”),
Cowen & Company, LLC, Maxim Group LLC and I-Bankers Securities Inc. (together,
with Cowen & Company, LLC and Maxim Group LLC, the “Underwriters”). Except as
otherwise specifically provided herein, all capitalized terms used herein shall
have the meanings ascribed to them in the Underwriting Agreement.

 

The Underwriting Agreement is hereby amended by this letter agreement
(“Amendment’), effective as of the date first listed above, as follows:

 

1.References to “twenty-four (24) months” in Sections 4(y) and 4(a)(a) of the
Underwriting Agreement are hereby replaced with the phrase “twenty-five (25)
months.”

 

Except as expressly modified herein, all of the terms of the Underwriting
Agreement shall remain in full force and effect. This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute the same Amendment.

 

 

 

  

If the foregoing is in accordance with your understanding of the Amendment to
the Underwriting Agreement between the Company and the several Underwriters,
kindly indicate your acceptance in the space provided for that purpose below.

 

  Very truly yours,       Global Defense & National Security Systems, Inc.      
  By:   /s/ Frederic Cassis     Name: Frederic Cassis     Title: Secretary

 

Accepted as of   the date first above written:       Cowen and Company, LLC    
  Acting on its own behalf   and as Representative of several   Underwriters
referred to in the   Underwriting Agreement.         By: Cowen and Company, LLC
        By:   /s/ Andrew Mertz     Name:  Andrew Mertz     Title: Managing
Director  

 

 

 